Citation Nr: 1209359	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include PTSD.  



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966 and from April 1968 to April 1971, to include service in the Republic of Vietnam from August 1965 to August 1966 and January 1969 to January 1970.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Muskogee, Oklahoma, VA Regional Office (RO).  

To the extent that the agency of original jurisdiction (AOJ) addressed the issues pertaining to service connection for PTSD, hearing loss and tinnitus on the merits in the September 2009 statement of the case and subsequent supplemental statements of the case, the Board notes that the claims were denied in unappealed October 2002 and 2006 rating decisions.  Thus, jurisdictionally, the Board must first determine whether new and material evidence has been submitted to reopen the previously-denied claims.  As such, and in light of the Board's favorable action on the Veteran's application to reopen the claims, the Board has characterized the appeal as encompassing the issues as reflected on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned at a videoconference Board hearing in October 2011.  A transcript of the hearing has been associated with the claims file.  

The reopened claims of entitlement to service connection for PTSD, hearing loss, and tinnitus and entitlement to service connection for an acquired psychiatric disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Evidence was found to be inadequate to reopen a previously denied claim for service connection for PTSD in an October 2002 rating decision.  The Veteran did not appeal and that decision is final.  

2.  Service connection for hearing loss was denied in an October 2006 rating decision.  The Veteran did not appeal and that decision is final.  

3.  Service connection for tinnitus was denied in an October 2006 rating decision.  The Veteran did not appeal and that decision is final.

4.  The evidence added to the record since the October 2002 rating decision pertaining to PTSD relates to an unestablished fact necessary to substantiate the claim.  

5.  The evidence added to the record since the October 2006 rating decision pertaining to hearing loss relates to an unestablished fact necessary to substantiate the claim.  

6.  The evidence added to the record since the October 2006 rating decision pertaining to tinnitus relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which declined to reopen a previously denied claim of entitlement to service connection for PTSD, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  The October 2006 rating decision, which denied entitlement to service connection for hearing loss, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

3.  The October 2006 rating decision, which denied entitlement to service connection for tinnitus, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board reopens the claims of entitlement to service connection for PTSD, hearing loss, and tinnitus.  As this represents a complete grant of the benefits sought on appeal with respect to the threshold issue of whether new and material evidence has been submitted, no discussion of VA's duty to notify and assist is necessary.  The Board notes that the issues of entitlement to service connection for PTSD, hearing loss, and tinnitus are remanded below for further development.  

II.  Application to Reopen

The Veteran is seeking to reopen his previously denied claim of entitlement to service connection for PTSD, hearing loss, and tinnitus.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case (SOC)) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Further, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).  

To reopen a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a)  define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In determining whether new and material evidence has been submitted, the Board should consider the factors of 38 C.F.R. § 3.159(c)(4)(iii) to be analogous to those in 38 C.F.R. § 3.156.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD 

In a May 1997 rating decision, the RO denied service connection for PTSD.  The Veteran filed a notice of disagreement with the determination, and in response, the RO issued a statement of the case in June 1997, which continued the denial.  In the notice of decision letter dated in July 1997, the RO advised the Veteran of the denial and enclosed VA Form 9, which explained the Veteran's procedural and appellate rights.  The Veteran did not perfect an appeal of the rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  Thereafter, the Veteran filed a claim to reopen in June 2002.  In an October 2002 rating decision, the RO declined to reopen the previously denied claim for service connection for PTSD.  The RO maintained that there was no credible evidence that the claimed in-service stressors occurred.  The RO also recognized that a medical statement dated in August 2002 linked the Veteran's anxiety to service and provided a diagnosis of PTSD but the RO found that such medical statement was based on an unsubstantiated account of stressors provided by the Veteran.  In the notice of decision letter dated in October 2002, the RO advised the Veteran of the denial and enclosed VA Form 4107, which explained the Veteran's procedural and appellate rights.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The relevant evidence of record at the time of the October 2002 rating decision in addition to the August 2002 medical statement included service treatment records, personnel records, a February 1997 VA PTSD examination report diagnosing PTSD, and stressor statements.  The Veteran's claim to reopen was received in August 2008.  Relevant evidence received subsequent to the October 2002 rating decision includes VA treatment records which note assessments of PTSD, additional stressor statements, a March 2009 formal finding of a lack of information required to corroborate stressors, and an October 2010 VA PTSD examination report.  The October 2010 VA examination report reflects a diagnosis of depressive disorder on Axis I.  The examiner maintained that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  The examiner, however, also concluded that the claimed stressors were at least as likely as not related to fear of military or terrorist activity.  The Veteran reported a stressor of exposure to rockets and mortar.  
Also, the Veteran reported the stressor that his friend was killed while trying to save his life and that while guarding an ammunition dump at Long Binh it was "almost overrun by the Viet Cong but he was saved by "'Puff.'"  

The Board recognizes that during the course of this appeal, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board presumes the credibility of the VA examiner's finding that the claimed stressors are at least as likely as not related to the Veteran's fear of military or terrorist activity, which is a criterion for establishing service connection for PTSD under the new regulation.  The Shade Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened. 

Hearing Loss and Tinnitus

The AOJ previously addressed service connection for tinnitus and hearing in an October 2006 rating decision.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for tinnitus and hearing loss was denied.  38 U.S.C.A. § 7105.  The RO noted that the Veteran's service treatment records showed normal hearing at enlistment and separation.  Also, the Veteran's military occupational specialty was a cook, which was not considered consistent with acoustic trauma or exposure to hazardous noise.  The Veteran did not appeal and that decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the AOJ determined there was no evidence of loud noise exposure during service.  Since the determination, the Veteran has applied to reopen his claims of entitlement to service connection for tinnitus and hearing loss.  

At the hearing before the undersigned, the Veteran testified that he had an initial onset of tinnitus when a rocket exploded in his compound during service in Vietnam, and that he had additional exposure to loud noise while in close proximity to Howitzers being fired.  Transcript at 21-25 (2011).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Further, VA treatment records, dated in May 2009, note current tinnitus and sensorineural hearing loss.  

As the new evidence associated with the claims file relates to the establishment of an in-service event (noise exposure) and indicates that the Veteran's tinnitus and hearing loss may be related to such in-service noise exposure, the Board concludes that the Veteran has submitted evidence that cures the prior evidentiary defect.  Accordingly, the Board finds that the additional evidence relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claim.  Thus, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.

The application to reopen the claim of entitlement to service connection for hearing loss is granted.  

The application to reopen the claim of entitlement to service connection for tinnitus is granted.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims.

PTSD

The Veteran asserts that he has PTSD as a result of service.  The Board notes that prior rating decisions reflect the AOJ's determination that the Veteran's in-service stressors were not corroborated.  As discussed above, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

The Veteran has reported numerous stressors related to his periods of service in Vietnam, including having come under rocket and mortar attack, having been the subject of hostile fire, and having been ambushed and almost killed while guarding an ammunition station.  The Board notes that while his DD Form 214 reflects his military occupational specialty (MOS) was cook, service personnel records reflect he served during Campaigns to include Vietnam Defensive, Vietnam Counteroffensive, Vietnam Counteroffensive Phase II, Vietnam Counteroffensive Phase VI, and Tet 69 Counteroffensive.  Several claimed stressors describe "fear of hostile military or terrorist activity."  Based on a review of all of the Veteran's stressor statements and given the list of campaigns, the RO/AMC should render a finding as to whether the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.

As noted above, the credibility of the October 2010 VA examiner's finding that the claimed stressors were at least as likely as not related to the Veteran's fear of military or terrorist activity was presumed only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  The October 2010 VA examiner maintained that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  While the VA examiner entered a diagnosis of depressive disorder, not otherwise specified, noting the Veteran's symptoms did not meet the "re-experience" and "avoidance" criteria for a diagnosis of PTSD, VA records, to include an August 2008 record, note symptoms of flashbacks and bad dreams and a December 2007 record notes avoidance and a feeling of detachment.  VA treatment records note assessments and impression of PTSD.  A March 2009 VAMC Agent Orange Registry letter recognized a positive finding of PTSD.  On VA examination in February 1997, the examiner provided a diagnosis of PTSD on Axis I.  Given all of the foregoing and in light of the amended regulation pertaining to PTSD claims based on fear of hostile military or terrorist activity, the Board finds that the Veteran should be afforded a new examination to be conducted by a psychiatrist to reconcile the conflicting diagnoses and determine whether the Veteran has a psychiatric disorder due to service. 

Also, the Veteran provided testimony that he sought mental health treatment from the Oklahoma City VAMC in 1995.  Records of this treatment should be obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
Hearing Loss and Tinnitus

As noted above, while the Veteran's DD Form 214 reflects his MOS was a cook, service personnel records reflect he served during Campaigns to include Vietnam Counteroffensive, Vietnam Counteroffensive Phase II, Vietnam Counteroffensive Phase IV, and Tet 69 Counteroffensive.  The Veteran provided testimony before the undersigned that he had an initial onset of tinnitus when a rocket exploded in his compound.  Transcript at 25 (2011).  A May 2009 VA record notes tinnitus and a diagnosis of sensorineural hearing loss with no occupational or recreational noise exposure since service.  VA must provide a medical examination and/or obtain a medical opinion in this case as there is competent evidence of current disability, evidence establishing that he suffered an event, injury or disease in service, an indication the current disability or symptoms may be associated with service; and there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also requested that any records on his guard service should be considered. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file.  Obtain any medical and personnel records pertaining to any service the Veteran had in the National Guard. 

2.  Obtain VA medical records pertaining to the Veteran that are dated in 1995 and since September 2010 from the Oklahoma City VAMC that have not been associated with the claims file.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of hearing loss and tinnitus.  The claims folder should be made available and reviewed by the examiner.  The examiner must discuss the Veteran's reports of a continuity of symptoms since service and state whether it is at least as likely as not (i.e., 50 percent or greater probability) that hearing loss and tinnitus are related to either period of service, to include as due to noise exposure.  In doing so, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptoms since service.  Also, if the examiner finds that the in-service examinations were normal, then the examiner must consider whether any hearing loss and tinnitus are otherwise etiologically related to the Veteran's service under a latent or delayed onset theory of causation.  

The rationale for all findings and conclusions should be set forth in a legible report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Review all of the Veteran's stressor statements and in light of his participation in campaigns to include Vietnam Defensive, Vietnam Counteroffensive, Vietnam Counteroffensive Phase II, Vietnam Counteroffensive Phase VI, and Tet 69 Counteroffensive, with respect to any of the claimed stressors that describe "fear of hostile military or terrorist activity," render a finding as to whether such claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.

5.  Then, arrange for the Veteran to undergo a new VA examination, by a psychiatrist (M.D.), to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD.

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, including the February 1997 and October 2010 VA examination reports, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) whether any of the Veteran's claimed stressors (found consistent with the places, types, and circumstances of the Veteran's service) are adequate to support a DSM-IV diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, and (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders are etiologically related to any of the Veteran's periods of active duty.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

6.  Thereafter readjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


